Citation Nr: 0732304	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  90-53 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for migraine headaches.

2.  Entitlement to an evaluation in excess of 10 percent for 
mitral valve prolapse since January 12, 1998.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The veteran served on active duty in the Air Force from March 
1971 to June 1974 and in the Navy from August 1977 to 
September 1981.

This appeal originally came before the Board of Veterans' 
Appeals (Board) from April 1988 and subsequent rating 
decisions of the Department of Veterans Affairs (VA) 
Philadelphia, Pennsylvania, Regional Office (RO).  The claims 
folder has subsequently been transferred to the Atlanta, 
Georgia, RO.

The April 1988 rating decision implemented a March 1988 Board 
of Veterans' Appeals (Board) grant of service connection for 
mitral valve prolapse with an initial zero percent disability 
rating.  A January 1991 rating decision denied an increased 
rating for irritable bowel syndrome.  A May 1994 rating 
decision adjudicated the matters of reopening claims of 
entitlement to service connection for a psychiatric disorder 
(including post-traumatic stress disorder) and for migraine 
headaches finally disallowed by the Board in April 1987, and 
of entitlement to service connection for PFK deficiency.

In a November 1999 decision, the Board found that new and 
material evidence had not been received to reopen a claim for 
service connection for migraine headaches; reopened and 
denied a claim for service connection for post-traumatic 
stress disorder; denied service connection for a psychiatric 
disorder other than post-traumatic stress disorder; denied an 
increased evaluation for irritable bowel syndrome; and denied 
an increased evaluation for mitral valve prolapse (MVP) prior 
to January 12, 1998.  That decision also remanded the issues 
of entitlement to service connection for metabolic myopathy 
due to PFK deficiency, and for an increased evaluation for 
mitral valve prolapse since January 12, 1998.  Finally, the 
issues of service connection for a left ankle disorder, flat 
feet, and tonsillitis were remanded in order for a statement 
of the case to be issued.

The veteran appealed the Board's November 1999 decision to 
the United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter "the 
Court"), which vacated those parts of the Board's decision 
adverse to the veteran and remanded for readjudication 
including consideration of the Veterans Claims Assistance Act 
of 2000 (VCAA).

In a May 2002 decision, the Board granted an increased 
evaluation for MVP prior to January 12, 1998. The Board also 
undertook development of the issues of whether new and 
material evidence had been submitted to reopen the claims of 
entitlement to service connection for migraine headaches and 
a psychiatric disorder other post-traumatic stress disorder; 
service connection for post-traumatic stress disorder; and an 
increased evaluation for irritable bowel syndrome.  These 
issues were subsequently the subject of a remand in November 
2003.

A rating action in May 2005 denied the claims for metabolic 
myopathy due to PFK deficiency, and for an increased 
evaluation for mitral valve prolapse since January 12, 1998.  
A July 2005 rating action denied service connection for post- 
traumatic stress disorder and held that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for migraine headaches.

The Board notes that, pursuant to the November 1999 remand, a 
statement of the case was issued in May 2005 addressing the 
issues of entitlement to service connection for a left ankle 
disorder, flat feet, and tonsillitis.  No substantive appeal 
is of record for these issues, and thus they are not properly 
before the Board and will not be addressed further in this 
decision.

The issues of entitlement to service connection for metabolic 
myopathy due to PFK deficiency, for an acquired psychiatric 
disorder to include post-traumatic stress disorder, and for 
an increased evaluation for irritable bowel syndrome, were 
remanded for further development by a November 2005 Board 
decision, and have not yet returned to the Board.  The RO is 
advised to complete development of those issues and return 
them to the Board as soon as feasible.

The issues of whether new and material evidence has been 
received sufficient to reopen a claim of entitlement to 
service connection for migraine headaches, and entitlement to 
an increased evaluation for mitral valve prolapse, were 
decided in that same November 2005 Board decision.  However, 
these issues were vacated and remanded by a February 2007 
Court order.  Thus the only issues which are currently in 
appellate status, and which are currently before the Board, 
are as stated above.

The issues of entitlement to service connection for migraine 
headaches and entitlement to an increased rating for mitral 
valve prolapse are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for a 
headache disorder in an April 1987 decision.

2. The evidence received since the April 1987 Board decision 
bears directly and substantially upon the specific matter 
under consideration, and it is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a headache disorder.


CONCLUSION OF LAW

1. The April 1987 Board decision that denied the veteran's 
claim for service connection for migraine headaches is final.  
38 U.S.C. § 4004(b) (1982); 38 C.F.R. §§ 19.104 (1986); 
currently 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2007).

2. Evidence received since the April 1987 Board decision that 
denied service connection for migraine headaches is new and 
material, and the appellant's claim for that benefit is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

With respect to the issue of whether new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for migraine headaches, the Board calls 
attention to Kent v. Nicholson, 20 Vet. App. 1 (2006).  That 
case addresses notice requirements specific to new and 
material claims.  Essentially, under Kent, the veteran must 
be apprised as to the requirements both as to the underlying 
service connection claim and as to the definitions of new and 
material evidence.  Kent further requires that the notice 
inform the veteran as to the basis for the prior final denial 
and as to what evidence would be necessary to substantiate 
the claim.  

In the present case, the instant decision reopens the 
veteran's service connection claim.  Therefore, any 
deficiency with respect to notice regarding new and material 
evidence is moot.  

The Board will address the evidence of record as pertinent.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the extensive evidence submitted by the veteran or 
on his behalf.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows or fails 
to show on each of his claims.  Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) (a discussion of all evidence by 
the Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).

The Board denied entitlement to service connection for a 
headache disorder in an April 1987 decision.  That decision 
is final.  38 U.S.C. § 4004(b) (1982); 38 C.F.R. §§ 19.104 
(1986); currently 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2007).

Since the April 1987 Board decision is final, the veteran's 
current claim of service connection for migraine headaches 
may be considered on the merits only if new and material 
evidence has been received since the time of the prior 
adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

The regulation regarding new and material evidence was 
recently amended.  38 C.F.R. § 3.156(a) (2007). This 
amendment applies only to claims to reopen a finally decided 
claim received on or after August 29, 2001. The appellant's 
request to reopen his claim of entitlement to service 
connection for migraine headaches was  filed prior to that 
date.  Therefore, the amended regulation does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has been submitted sufficient 
to reopen the veteran's claim of entitlement to service 
connection for migraine headaches.  In this regard, the Board 
finds material a note from a private doctor, Dr. Buchhamer, 
dated November 1996, which indicates that the veteran 
currently has headaches related to service, and that there is 
no evidence of record indicating that the veteran's headaches 
pre-existed service.  

As this evidence pertains directly to the question of whether 
the veteran's current diagnosis of migraine headaches is 
related to service, the Board finds this evidence both new 
and material, and the veteran's claim of entitlement to 
service connection for migraine headaches is reopened.


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for 
migraine headaches is reopened; to this extent only, the 
veteran's claim is granted.


REMAND

As the veteran's claim of entitlement to service connection 
for migraine headaches is now reopened, and as there is 
evidence of record, as cited above, showing that the 
veteran's migraine headaches may have been incurred in or 
aggravated by service, the Board finds that the veteran 
should be provided with a VA examination, in order to 
determine whether the veteran currently has any migraine 
headache disability which was incurred in, or aggravated by, 
service.

As to the veteran's claim of entitlement to an increased 
rating for mitral valve prolapse, the Board notes that the 
Court, in its February 2007 Court order, incorporating a 
February 2007 joint motion for remand, indicated that the 
veteran's previous March 2005 VA examination was inadequate, 
because the veteran's claims file was not reviewed and taken 
into consideration during that examination.  Thus, the joint 
motion indicated that the veteran should be provided, on 
remand, a medical examination which takes into account the 
records of prior medical treatment and makes a determination 
of the current level of disability of the veteran's service 
connected mitral valve prolapse.  Therefore, the Board has no 
choice but to also remand this issue, for a further 
examination.

The Board regrets the additional delay in adjudication of the 
veteran's claims that a further remand will entail.  However, 
it is necessary to ensure that the veteran receives all 
consideration due him under the law.

Accordingly, these claims are remanded for the following 
actions:

1.  Contact the veteran and request that 
he provide the names and addresses of any 
health care providers who have recently 
treated him for migraine headaches or 
mitral valve prolapse.  After obtaining 
any necessary releases, please associate 
all available relevant records with the 
veteran's claims folder.

2.  After the above development has been 
completed, the veteran should be provided 
with a VA examination to determine the 
nature and etiology of his migraine 
headaches.  All indicated tests and 
studies should be undertaken.  The claims 
file should be reviewed by the examiner, 
particularly the veteran's service 
medical records which indicate treatment 
for headaches in service, and indicate 
the veteran reported having headaches 
prior to service, and the November 1996 
statement from a private physician who 
indicates that the veteran's headaches 
did not preexist service.  

As to the veteran's migraine headaches, 
the examiner is requested to render an 
opinion as to whether there is a 50 
percent probability or greater that they 
are related to service, to include either 
being incurred in service, or being 
aggravated in service beyond a normal 
progression.  A complete rationale for 
any opinion expressed should be provided.

3.  The veteran should be provided with a 
VA examination to determine the severity 
of his mitral valve prolapse.  All 
indicated tests and studies should be 
undertaken.    If possible, an actual or 
estimated METs and ejection fraction 
should be provided.  The claims file MUST 
be reviewed by the examiner.  A complete 
rationale for any opinion expressed 
should be provided.

4.  Thereafter, the RO should re-
adjudicate the claims on appeal.  All 
applicable laws and regulations should be 
considered.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and given the opportunity to respond 
thereto.  The case should then be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to report for 
any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2007).  Thereafter, the case 
should be returned to the Board, if in order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


